June 29, 2007 Shareholders and Board of Directors Stone Mountain Resources, Inc. 701 North Green Valley Parkway #200 Henderson, Nevada 89074 Re: Stone Mountain Resources, Inc. Dear Sir/Madam: This letter hereby serves as my notification to the shareholders and directors of Stone Mountain Resources, Inc. of my resignation, effective immediately, from my position as a President, Chief Executive Officer and Chairman of the Board of Directors of Stone Mountain Resources, Inc. This resignation is not due to a disagreement with Stone Mountain Resources, Inc. on any matter relating to the Company's operations, policies or practices. Very truly yours, /s/ Peter Dodge PETER DODGE
